          Case 2:19-cv-01457-CKD Document 23 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MELISSA O’CONNELL,                              No. 2:19-cv-01457 CKD
12                            Plaintiff,
13              v.                                       ORDER
14       ANDREW M. SAUL,
         Commissioner of Social Security,
15
                              Defendant.
16

17

18             Plaintiff is proceeding pro se and in forma pauperis under 28 U.S.C. § 1915. Plaintiff has

19   requested that the court seal ECF Nos. 1 and 5 and allow her to file redacted versions, because

20   these documents display her Social Security number. Although these documents are not available

21   for public view on PACER, the court will grant plaintiff’s request and allow her to file redacted

22   versions of these documents pursuant to Local Rule 140(a). 1

23             Accordingly, IT IS HEREBY ORDERED that:

24             1. Plaintiff’s request to seal documents (ECF No. 22) is granted as follows:

25             2. The Clerk of Court shall send plaintiff copies of the documents filed at ECF Nos. 1

26                   and 5 in this action;

27
     1
       For example, plaintiff may black out her Social Security number with ink wherever it appears in
28   a document.
                                                       1
        Case 2:19-cv-01457-CKD Document 23 Filed 04/30/20 Page 2 of 2

 1            3. Plaintiff shall redact these documents to contain only the last four digits of her Social

 2                 Security number and return them to the Clerk of Court;

 3            4. Upon receiving the redacted documents, the Clerk of Court shall replace ECF Nos. 1

 4                 and 5 on the docket with the redacted versions.

 5   Dated: April 30, 2020
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10   2/oconnell 1457.redact

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
